DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The Amendments filed May 3, 2021 and July 8, 2021 in response to the Office Action of November 2, 2020, are acknowledged and have been entered. Claims 1-5, 17, 20, 25-30, 38, 44 are now pending. Claims 1, 25 and 38 are amended. Claim 44 is new. Claims 1-5, 17, 20 remain withdrawn. Claims 25-30, 38, and 44 are currently being examined. 

New Rejections
(necessitated by amendments)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	New Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 44 depends from claim 25. Claim 25 is limited antibody does not bind to full length HER2. Claim 44 recites that the p95-HER2 monoclonal antibody is produced from hybridomas p95.D9.1 or p95.D8.2. According to US Patent 8,470,542 description of the antibodies in Figure 3, both antibodies D9 and D8 bind to p95-HER2 and to full length HER2:
“Antibodies that bound strongly to p95 and weakly to HER2 included clones D4, D8, D9 and D12. Antibodies that bound strongly to p95 but not to HER2 included clones D3, D7, D10 and D11.”
Thus, antibodies D9 and D8 are outside the scope of antibodies recited in claim 25.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 25-30 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are now drawn to a method for determining an expected time to brain metastasis (TTBM) in a subject with a HER2-positive cancer comprising:
(a) obtaining a biological sample of a tumor from the subject’s cancer, wherein the subject does not have a detectable brain metastasis;
(b) providing a p95-HER2 monoclonal antibody that specifically binds to p95-HER2 protein having a first amino acid corresponding to methionine 611 of HER2 
protein, wherein the p95-HER2 monoclonal antibody does not bind to full length HER2;
(c) providing a binding compound that binds to the p95-HER2 monoclonal  antibody, 
wherein the binding compound comprises a molecular tag covalently attached thereto 
via a cleavable linkage
(d)  quantifying the amount of p95-HER2 in the sample by the steps of 
(i) incubating the sample with the p95-HER2 monoclonal antibody and the binding 
compound, (ii) treating the sample with a cleaving agent to release the molecular tag 
from the binding compound, and (iii) measuring the amount of released molecular tag 
as indicative of p95-HER2 levels in the sample to determine the amount of p95-HER2 protein in the sample  and
 (e)  determining the subject’s TTBM as chance of being free of brain metastasis to
 be about 77 % at about 1 year, about 63 % at about 2 years, and about 40 % at about 3 years if the amount of p95-HER2 in the biological sample is above a p95-HER2 cutoff, 
wherein the p95-HER2 cutoff is the median amount of p95-HER2 in a reference
 population with HER2 positive cancer.
Thus, the claims identify the p95 monoclonal antibody by function only, where the function is to bind p95 having a first amino acid corresponding to methionine 611 of HER2, but not bind to full length HER2. No antibody structure is recited.
A search of prior art reveals only antibodies that bind to the intracellular domain (ICD) of full length HER2, used to detect p95 that shares the same ICD sequence (see antibody CB11,  Scaltriti et al (J National Cancer Institute, 2007, 99:628-638).  Thus, these antibodies fail to meet the claimed functional requirement of binding to p95 having a first amino acid corresponding to methionine 611 of HER2, but not binding to full length HER2. 
The instant specification discloses:

Application Publication No. 2010/0210034 does not disclose any antibodies binding p95 but not full length HER2.
Application Publication No. 2010/0143927 discloses p95 antibodies produced by hybridoma cell lines deposited with the ATCC having accession number PTA-9738 (p95.D3.4), PTA-9739 (p95.D8.2) and PTA-9740 (p95.D9.1). Application 2010/0143927 discloses: [0069] p95 may also result from an alternative translational start downstream from the canonical first methionine including but not limited to M611 and M687. 
[0101] Cell lysates were prepared and tested in Western blots against Ab8 or CB11, anti-Her2 antibodies that bind an intracellular epitope of Her2 and are thus capable of detecting both full length Her2 and p95. 
[0164] Antibodies could be roughly grouped into two classes based on binding to p95 or HER2 expressing 293 cells. Antibodies A3, D3, D5, D6, D7, D10 and D11 bound to native cells expressing pcDNA6-p95, but did not bind to cells expressing full-length 
[0176] Even though full-length HER2 contains the same peptide sequence as p95, the epitopes of at least D8.1 and D9.1 are likely hidden in full-length HER2 in the FFPE format. 
Thus, the instant specification incorporates by reference Applications describing hybridomas secreting monoclonal antibodies that bind p95 MET611 HER2 and not to full length HER2, including A3, D3, D5, D6, D7, D10 and D11, that are required to practice the claimed method, wherein US Patent 8,470,542 issued from 2010/0143927 claims methods of using antibodies secreted from hybridoma cell lines having ATCC accession number PTA-9738 (p95.D3.4), PTA-9739 (p95.D8.2), and PTA-9740 (p95.D9.1). It appears only hybridomas producing antibodies D3, D8 and D9 were deposited and publicly available. Of the publicly available and accessible hybridomas, only antibody D3 is disclosed as having the required claim function of binding p95 HER2 and not to full length HER2. Thus, a single exemplary monoclonal antibody is provided to represent a broad genus of monoclonal antibodies that perform the claimed function of binding p95 and not to full length HER2 required to practice the claimed method.
The specification fails to disclose any structural sequence (i.e., six CDRs or variable light and heavy chain domains) required of any monoclonal antibody to possess the function of binding p95 having a first amino acid corresponding to methionine 611 of HER2, but not binding to full length HER2. Therefore, the specification does not provide the critical shared structure correlated to the claimed 
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative antibodies that function to bind p95 having a first amino acid corresponding to methionine 611 of HER2, but not bind to full length HER2, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antibodies that bind p95 having a first amino acid corresponding to methionine 611 of HER2, but not bind to full length HER2 and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the 
In this case, the only factor present in the claims is a recitation of the antibody function: bind p95 having a first amino acid corresponding to methionine 611 of HER2, but not bind to full length HER2. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses a single exemplary deposited hybridoma producing an antibody that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. The specification fails to provide any structural features coupled to the claimed functional characteristics. The instant specification fails to describe a representative number of antibody sequences for the genus of antibodies that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus required to perform the claimed method.
Given the lack of representative examples to support the full scope of the claimed antibodies required to practice the claimed method, and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains or CDRs that provide the required function of binding p95 having a first amino 
Examiner Suggestion: Amend claim 25 to require utilizing antibodies secreted from hybridoma cell line having ATCC accession number PTA-9738 (p95.D3.4).

4	All other rejections recited in the Office Action mailed November 2, 2020 are hereby withdrawn in view of amendments.


5.	Conclusion: No claim is allowed.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Laura B Goddard/Primary Examiner, Art Unit 1642